NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50305

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00558-CAS

 v.
                                                MEMORANDUM*
RAFAEL OROSCO, a.k.a. Rafael Orozco,
a.k.a. Loas, a.k.a. Ozo, a.k.a. Serio, a.k.a.
Serioussemo,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Rafael Orosco appeals from the district court’s judgment and challenges the

77-month sentence imposed following his guilty-plea conviction for being a felon

in possession of a firearm and ammunition, in violation of 18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 922(g)(1); 924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

         Orosco contends that the district court procedurally erred by placing

excessive weight on the Guidelines range and presuming the Guidelines range was

reasonable. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none. Contrary to

Orosco’s assertion, the district court correctly calculated Guidelines range as the

starting point for its analysis, considered the relevant sentencing factors, and

imposed an individualized sentence that reflected its view of the sentencing factors

as a whole. See United States v. Carty, 520 F.3d 984, 994 (9th Cir. 2008) (en

banc).

         Orosco also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The low-end sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

Orosco’s history, the seriousness of the offense, and the need to protect the

community and deter future criminal conduct. See Gall, 552 U.S. at 51.

         AFFIRMED.




                                            2                                      17-50305